Title: To Benjamin Franklin from Thomas Wharton, 30 December 1765
From: Wharton, Thomas
To: Franklin, Benjamin


My Dear Friend
Philada. Decemr. 30. 1765
I wrote thee a few Lines on the 18th Inst.—and two days past was favoured with thy Letter of the 26th Sepr. for which I thank thee: the same being deliver’d me by N. Evans who arrived in Cap. Sparks. Which day and the following arrived also Capts. Hammitt and Robinson, and We are pleased to find that the Cargoes of these three Vessels do not make up the value of One formerly. The perusal of thy Letter to our Friend Galloway affords me real satisfaction, in that thou mentions the “Petition being really presented, and that thou has no reason to doubt of its success.” Our Proprietor, and James Hamilton wrote their Friends that it was not presented, nor do they beleive thou will do it, and that they have nothing to fear, indeed it’s said that Rd. Peters has declared since his return that it was not delivered, nor could he learn that thou had done the least in the Affair; thus the Matter stands. We who are for a change have the utmost Confidence in thee, and doubt not thy having laid such a Foundation on which thou’l be able to rear this noble Structure: a Change from the Shackles of a Prop—y Governm—t, to the Freedom of a Royal One.
Understanding thou art not subject to the Expence of Postage—I have enclosed thee our last News-Paper, which as it contains the general Sentiments of the Eastern People, so it is a lively Picture of the C—rt side here. Capt. Sparks imprudently landed a small Package of Stamp’d Paper on the wharf: It was immediately communicated to the People, who gathered in great Numbers and it was with difficulty that they were induced to be Quiet; and the Package re-shipt till it could be put on board Cap. Hawker: Captn. Robinson took a more prudent step, his Owner immediately applied to J. Hughes, who informed him that he could not take the least charge of them; then the Captain made application to the Governor, who has engaged to send them also on board Cap. Hawker. Thus We at present rest.

There’s no business as yet done in our Courts, nor is the Port of N’York opened. I remain thy affectionate Friend.
Tho Wharton
 
Addressed: For / Benjamin Franklin Esqr. / Deputy Post master General of / North Ame [blotted] / In / Craven Street / London
